At 
the outset, as this is the first time that I am attending in 
my capacity as the President of the Bolivarian Republic 
of Venezuela, I wish to thank the General Assembly, 
all its representative Governments and the various 
bodies of the United Nations system for the heartfelt 
tribute that was paid simultaneously at United Nations 
Headquarters in New York, in Geneva and other 

places in the world to an extraordinary human being, 
Commander Hugo Chávez, who always carried the 
banners of peace, equality and respect for our peoples. 
That is the first thing I wish to convey from my heart 
on behalf of the people of Venezuela and to recall and 
invoke his spirit of tackling imperialism and injustice.

We have had debates for several decades now on the 
need to reform the Organization, and various Presidents 
that have presided over the Assembly. This morning, I 
strongly reminded Presidents Dilma Rousseff, Cristina 
Fernández, Evo Morales Ayma and other Presidents 
of the Americas of the need to reorient, readjust and 
tweak the entire United Nations system. This system 
has been in place for 70 years since the end of the so-
called Second World War, which took place in Europe 
and other parts of the world between 1939 and 1945.

The United Nations Charter is one of the most 
beautiful poems that we could ever read. It has well 
and truly become an instrument that has been set 
aside, overlooked and consistently flouted in terms of 
its fundamental objectives are concerned. The United 
Nations is an historic human experiment that has become 
a landmark because never before has humankind had 
a forum to meet to address issues of peace, affecting 
life and death, and to negotiate solutions to conflicts. 
After 7,000 years of civilization as we know it — a 
review of which reveals a history of empires and the 
ongoing battle to distribute the wealth and territory of 
the world — only with the establishment of this system 
in 1945 did we begin to get a glimpse of future light 
at the end of a long tunnel of battles, wars and global 
conflicts.

We call for the renewed relevance of the United 
Nations, above and beyond any criticism that may be 
levelled against it. Given the human importance of 
this institution, we insist on the need for an in-depth 
transformation, as Commander Hugo Chávez said on 
many occasions right here in this Hall. In his famous 
statements in defence of the causes of humankind, 
he stressed the need for a far-reaching democratic 
overhaul of the United Nations system. As President 
Jacob Zuma of our sister country South Africa said, we 
must democratize and overhaul the Security Council.

The role of the regions today is different from 
what it was in 1945. This is another world. The United 
Nations was born to deal with post-war reconstruction 
and the issues that had given rise to conflicts. The 
United Nations has to deal today with a multicentric, 
multipolar world of numerous actors, with emerging 
countries and regions that have their own thoughts, 
aspirations and desire to be respected in this world. The 
United Nations has to adapt and submit to the broader 
sovereignty of the peoples of this world, who are crying 
out for their voices to be heard, heeded and respected.

We have heard speeches today at the start of this 
sixty-ninth session. We also believe in strengthening the 
role of the Secretary-General. As we have said so many 
times we must have a Secretary-General who represents 
all of us and who has the political and institutional 
clout to find solutions to the world’s conflicts. We must 
reconfigure the system and functions of the General 
Assembly. We must democratize it and give it a leading 
role to ensure that the great debates that take place here 
can always successfully address the major issues facing 
the world. That is why we believe that we must build a 
new United Nations in a bid for a new multipolar world 
of peace where there no empire can impose its will on a 
unipolar world. This is urgent for the entire world.

Above and beyond what officials of the various 
Governments represented in this Hall may believe, 
we already have another world where we all wish to 
speak, think and decide our own fate and to achieve 
peace for our peoples. A new regionalism has come to 
the fore. In the late 1940s and the 1950s, we saw the 
birth of the European Union as an experiment in the 
new regionalism that is admired and emulated by many 
throughout the world. In the 1970s and 1980s, we saw 
the emergence of the Organization of African Unity, an 
extraordinary system to organize the brotherly African 
continent to address the issues of development and 
life. Our mother Africa was one of the most suffering 
regions the world.

Now as we embark on the twenty-first century, 
Latin America is taking its place. We have seen new 
organizations arise in Latin America. On 14 December, 
we will commemorate in Havana, Cuba, a heroic 
island and great homeland, the tenth anniversary of 
the Bolivarian Alliance for the Americas. We have 
assumed an important role in building a new social 
and economic order in defence of such major causes 
as climate change. In existence for 10 years now, that 
youthful organization, partnership or alliance is now 
looking forward to the rest of the twenty-first century.

I would also mention Petrocaribe and its 
18 brotherly member States. I hope I may be forgiven if 
I seem immodest, but PetroCaribe is a model that best 
shows how we can have a new world of peace, justice, 
solidarity, cooperation and complementarity among 


nations. To the powerful of the world, those who wield 
all the capital and all the economic power, I say that we 
can have another world. We are starting to build it in 
the Americas.

Also emerging is the Union of South American 
Nations (UNASUR), representing a new southern 
regionalism that was founded on 16 April 2007 with the 
participation of new leaders in Latin America and our 
Commander Hugo Chávez. It is a most interesting and 
important bloc that is now starting to forge ties with the 
rest of the emerging world.

We recently held a very interesting and important 
meeting for the remainder of the decade between the 
BRICS countries — Brazil, Russia, India, China and 
South Africa, who represent the hope for development 
through new mechanisms — and UNASUR in Brasilia, 
and we decided to share our experiences. The BRICS 
Bank and the Banco del Sur would be a new financial 
architecture for the world that must emerge from this 
new regionalism. The Community of Latin American 
and Caribbean States (CELAC) was established on 
3 December 2011 in Caracas, and is already growing 
strong. We have held summits in Santiago de Chile and 
Havana and will hold another in San José in January. 
All of Latin America is coming together optimistically 
in this new regionalism.

Based on this experience, we are seeing new 
structures arise towards the establishment of a road 
map for overhauling the United Nations system. Let 
the call for reform of the Organization not fall through 
the cracks here in this Hall. We must find the way. 
We must try to come up with a common road map for 
humankding because we need it if we are to tackle the 
major issues before us.

For 22 years, the United Nations has customarily 
voted with record insistence for a cause that is not 
just a cause of the Americas but one espoused by the 
peoples and Governments of this world. I speak of the 
rejection of the economic embargo against our brother 
Republic of Cuba — an anachronistic vestige of the 
Cold War. The President of Estonia spoke earlier about 
the anachronisms of the Cold War and the systems of 
economic persecution used to impose political regimes 
and subjugate peoples. We are here on behalf of the 
Bolivarian Republic of Venezuela to confirm our support 
for the 50-year struggle of the people and Government 
of Cuba against the criminal blockade. I ask President 
Obama: When will you seize the opportunity to go 
down in history by putting an end once and for all to the 
criminal economic and trade embargo and persecution 
of our brother country of Cuba?

We also see new causes arise in the current 
struggles facing our region. We have taken them on in 
unison. I wish here to recognize as a great step forward 
the decision taken by the General Assembly two weeks 
ago in support of the Argentine Republic and President 
Cristina Fernández in her struggle against the financial 
plundering of the vulture funds. We want to support her 
in every way we can to ensure that the General Assembly, 
in accordance with the proposal of the Group of 77 
and China and in as timely and efficient a manner as 
possible, drafts a high-quality document mandating the 
defence of the nations represented by the Organization, 
especially the poor countries of the developing world, 
against vulture funds that seek to plunder our economies 
and impose detrimental economic, institutional and 
political systems. We confirm the full solidarity of the 
people of Venezuela with the people of Argentina, and 
indeed the solidarity of the CELAC countries. Let us 
move towards this historic decision. We received 124 
votes in favour last week.

As we did at the CELAC summit in Havana, 
Venezuela also calls on the United Nations to support as 
closely and warmly as it can and enforce the decisions 
calling on the United States of America to enforce and 
execute a decolonization plan for Puerto Rico. Puerto 
Rico was invited to join CELAC because it is Caribbean 
and it is ours. We raise our voice to make it heard in this 
Hall to call for the release of a man whose name many 
here will hear for the first time. President Jacob Zuma 
of South Africa spoke of the great Madiba, Nelson 
Mandela, who was forgotten for many years, despite 
the fact that many now claim him as a representative 
of their causes. That is fine. Nelson Mandela represents 
the human capacity of resilience and resistance enjoyed 
by people as they seek to achieve the objectives of 
justice and peace.

That is why I raise the name of a man who almost 
35 years ago was imprisoned and has been subjected 
to torture — a man with a family, a man from Latin 
America and the Caribbean, a man like us. We are 
talking about the Puerto Rican Oscar López Rivera, the 
longest-held political prisoner who remains in a United 
States prison to this day. We demand his immediate 
release. His only sin was to fight for independence and 
to defend the beautiful flag and star of the dignity of 
our sister country of Puerto Rico. These are the causes 
of this historic moment.


Venezuela is in the midst of a people’s democratic 
revolution that began with an unimpeachable 
constitutional event. For the first time in the history 
of our country, the Constitution of the Republic was 
debated by the people and approved by a referendum 
with the participation of the sovereign vote of the 
people of Venezuela in 1999. Since then, we have been 
developing and carrying out a process of political and 
social liberation.

We are trying to overcome poverty. In 2015, we 
will have the post-2015 development agenda and the 
Millennium Development Goals (MDGs) will be over. 
Through great effort, the Bolivarian Venezuela led 
by our Commander Hugo Chávez, was fortunately 
able achieve practically all the MDGs. We have an 
enrolment rate of more than 90 per cent in almost all 
schools, and we offer free, quality education from basic 
schools through to universities. We have lowered the 
unemployment rate from 20 per cent five years ago to 
5.5 per cent at the end of last year. We have changed 
the curves. We had vulnerable employment to the 
tune of 60 per cent; now, 60 per cent of those jobs are 
protected by social security, and are remunerated at a 
fair, regulated rate.

I could spend hours here talking of the progress we 
have made towards the MDGs. We have been able to 
salvage our oil wealth. I am sure Members will know 
that we have the largest oil reserves on the planet in 
the beautiful Orinoco basin, and we have the largest oil 
fields there. For the first time in 90 years, we recovered 
full control over our own petroleum resources as the 
anchor for our economic and social development. 
Venezuela has had to suffer ongoing harassment and 
persecution at the hands of the imperial forces and the 
allies of the United States empire, who have sought 
again and again to undermine our democracy. One such 
attempt was the attempted coup against Hugo Chávez. 
Following his death on 5 March 2013, those forces 
resumed their activities to undermine our country. I 
thank the Governments of the world for their solidarity 
with Venezuela, which has been struggling and 
resisting. They could not prevail against Hugo Chávez 
and they cannot prevail against us. We are still on the 
path towards revolution, democracy, independence and 
dignity, with our own voice speaking to the world.

There are major problems that we now have 
to address at this point. As members well know, 
one such problem — perhaps the greatest threat of 
all — is the virus that causes Ebola haemorrhagic fever. 
If this world and our United Nations system had been 
somewhat more humane, we would have focused on 
lending our support to tackling this real threat instead 
of sending drones, missiles and bombs to destroy the 
people of Gaza or to bomb the people of Iraq and Syria. 
The President of Chad announced that his country had 
decided to donate $2 million to the Ebola fund. The 
Bolivarian Republic of Venezuela is going to be giving 
$5 million to the fund to support Africa and the needy 
people of the world.

Let us be clear. We should be discussing the 
scientific reports here and taking decisions based 
on those reports. We should be focused on another 
important issue affecting the survival of humankind on 
this Earth — climate change. A poem of the indigenous 
peoples of the Americas, which was read out yesterday, 
says that after they can no longer poison the rivers, 
after they have poisoned our lakes, once there is not 
even one fish left to eat, then the powerful of the 
world will have to eat each other. They want to create 
extraneous formulas when all they need to do is to make 
an extraordinary effort and recognize climate change 
as a climatic emergency. We should not just make 
speeches and vague offers; we must restore sanity to 
the Organization if we are to strengthen it, and place at 
the forefront of our agenda the real common problems 
facing us.

Today in the Security Council, they adopted a 
series of decisions in a bid to combat terrorism. Let 
us be clear: we must combat terrorism. The Bolivarian 
Alliance for the Peoples of Our America has been 
condemning terrorism for more than a year and a 
half. We are deeply pained by the murder of Western 
journalists and the dastardly acts of these terrorists, but 
a year and a half ago when boys and girls were captured 
by these terrorist and other groups in Syria, we were not 
that pained at that time. They were beheading women 
in mosques. The pain should be the same.

Should our pain be greater depending on the colour 
or origin of the skin of a person or the origin of that 
person? The loss of human lives should pain us all, and 
we therefore condemn the terrorist attack perpetrated 
by NATO and its allies to change the regime in Syria. 
I am here to say, with force of truth, on behalf of the 
Bolivarian Alliance for the Peoples of Our America 
and my Government, that if the Government of Syria 
had been overthrown by those imperial attacks, today 
in that entire region of Syria, Lebanon, Iraq and Jordan 
we would see the power of those terrorists take root.


As painful as it may be, we have to say that President 
Bashar Al-Assad and the democratic and constitutional 
Government of Syria has always combated terrorism 
and has suffered thousands of deaths. We believe that 
instead of the continual, demented bombing, must 
strike a great alliance of peace against terrorism, 
respecting the sovereignty of countries and sovereign 
Governments throughout that region. I would ask the 
delegation of the United States take note of this message 
and convey it to President Obama.

Only an alliance that respects the sovereignty 
of those nations, along with the cooperation of 
their Governments, peoples and armed forces, will 
overthrow the Islamic State and the terrorist forces 
advancing like monster against the West. There is no 
other way to overthrow them — certainly not with 
bombs that kill mostly the innocent. They never kill the 
armed forces; they always kill the innocent. After so 
much death and bombing of the brotherly Arab people 
of Iraq, we have to invite the sovereign Governments 
of the Islamic Republic of Iran, Iraq, Syria, Lebanon, 
Jordan and Egypt and indeed the entire region to come 
up with a comprehensive political, military, cultural 
and communication strategy that can be supported by 
the Security Council. Anything else is crazy.

Let us consider what happened in Libya, as noted 
by the President of Chad. It only fomented hatred and 
an anti-Al-Qadhafi front. What is happening in Libya? 
It has become a territory for trafficking in arms and 
explosives by terrorist groups fighting for scraps of 
territory. We have seen the end of the beautiful history 
of the people of our brother country of Libya. It is a 
crazy race towards more violence and terrorism. A 
more dangerous world has emerged from the demented 
work of those who lead and make decisions in the 
Organization.

We humbly lend our voice and our proposal to the 
table, and we do so with genuine love. That is how we 
show our solidarity with the people of Palestine. We in 
the Bolivarian Alliance for the Peoples of Our America 
will continue to show our solidarity with them. 
Venezuela, as Members know, has opened a modest 
air-bridge to provide logistical support, food, blankets 
and medicines in support of the people of Palestine who 
recently suffered a brutal attack. We want peace, total 
peace. Our Organization needs to be overhauled so that 
everyone can enjoy total peace. It is not through the 
threat of the use of force, or the use of force, or internal 
competition to overthrow Governments such as the 
one that I lead, that we will have stable peace. No, it 
is respect for international law that will lead to stable 
peace and full security.

Lastly, I wish to thank the General Assembly for 
its support. Next year, 2015, Venezuela, with members’ 
support, will assume leadership of the Non-Aligned 
Movement for the next three years. We humbly aspire 
to play a genuine role in mobilizing and revitalizing the 
entire process of United Nations reform. The process 
must include the elaboration of an agenda of world 
priorities in which we will all have a voice and a vote, 
and no one can impose their will on the others. Next 
year, delegations from throughout the world will be 
welcome at the historic Summit of the Non-Aligned 
Movement in Caracas.
